Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 4-6, 9-10, 14-15 and 19-20 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-3, 7-8, 11-13 an 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ziskind (US 20130165144 A1) in view of Ryusuke (US 20050136845 A1).

2b. Summary of the Cited Prior Art
Ziskind discloses a method for intelligent location determination system (Fig 1A-8).
Ryusuke discloses a method for location determination base on beacon signaling (Fig 1-16).

2c. Claim Analysis
Regarding Claim 1, Ziskind discloses:
An apparatus, comprising [(Ziskind discloses a method for intelligent location determination system, see:
[Abstract] A query device scans radio frequencies for visible transmitting devices. The querying device receives at least a signal strength and identifier information associated with each of the transmitting devices. The list of visible devices is used to query a database containing location information for a plurality of visible devices. The list may be sent to a locationing system that may perform a location analysis on the resulting data to return a location to the query device. The weighted average of the locations returned in the database query may be computed to determine the location of the querying device, with the weight for each of the locations being the current signal strength detected by the querying device. Neural network analysis may also be used to determine the location of the querying device. Learning and seeding operations many also be used to populate the database with location information for transmitting devices.
see Figs 1A-1D and 2-8)]:
a processor circuit; and memory storing instructions which when executed by the processor circuit cause the processor circuit to
[(Ziskind discloses a location determination device, see:
[0028] FIG. 1D illustrates an alternative system architecture of a system used to determine the locations of devices and to seed a database with location readings. As shown in FIG. 1D, end-user device 102 and seeding device 104 may communicate via an Internet connection to the locationing web service 128 of locationing system 108. The Wi-Fi locationing system 110 may be implemented by four elements: system communication controller 140, seeding controller 142, algorithm controller 144, and database interface 146. The system communication controller 140 may control execution of the Wi-Fi locationing system 110 by (1) invoking the seeding controller 142 when end-user device 102 or seeding device 104 provide location readings for an existing location or for a new location, and (2) invoking the algorithm controller when end-user device 102 makes a location request. The system communication controller 140 may also invoke the algorithm controller or system 144 to estimate the location of WAPs based on seeding data provided by seeding devices 104.
Fig 1D; see also Fig 1A-1C)]:
determine, by a neural network based on training data related to wireless signals exchanged by a device and a plurality of wireless access points in an environment
[(Ziskind discloses location determination based on neural network based on training data, see:
[0067] The inputs of the pattern recognition analysis may be based on the number of unique WAPs recorded in the database, while the outputs of the pattern recognition analysis may be based on the number of regions recorded in the database. For example, if there have been a total of four WAPs detected during the seeding process, then the pattern recognition algorithm may accept at least four inputs. The pattern recognition algorithm may also include additional inputs to allow the pattern recognition algorithm to use additional features to determine the location of the querying device. 
[0068] In one embodiment, a neural network may be used as the pattern recognition algorithm. A neural network is a mathematical model that replicates how neurons and synapses within a biological neural network function. Through a series of learning exercises, a neural network can learn linear and non-linear relationships that yield a desired behavior or performance of the neural network based on certain inputs.
Fig 7; see also Figs 1A-1D and 2-8)];
a respective distance between the device and each wireless access point of the plurality of wireless access points
[(Ziskind discloses determining distances between network devices, see:
[0031] Formulas that may be used to calculate the location result from a listing of visible WAPs and their respective signal strengths are set forth below. Let t1, t2, t3, . . . , to be a total of n access points visible to the querying device. Let "W" represent a WAP, a baseline scanning device, or a querying device for which the location is being estimated. Let L(W) be the longitude of W, let B(W) be the latitude of W, let A(W) be the altitude of W. Let "X" represent an access point visible to a querying device, and let S(X) be the currently detected signal strength of access point X by the querying device. The longitude of the device W is:
L(W)=((L(t1)*S(t1))+ . . . +(L(tn)*S(tn))/(S(t1)+ . . . +S(tn))
[0032] The latitude of the device W is:
B(W)=((B(t1)*S(t1))+ . . . +(B(tn)*S(tn)))/(S(t1)+ . . . +S(tn))
[0033] The altitude of the device W is:
A(W)=((A(t1)*S(t1))+ . . . +(A(tn)*S(tn)))/(S(t1)+ . . . +S(tn))
[0034] The location of the device W can be represented by the triple (L(W), B(W), A(W)).
[0035] …… However, regardless of the properties of the receiving antenna and of the transmitting WAP, the signal strength may be a strong indicator of the distance between the querying device and the WAP. Both the weighted average analysis and the pattern recognition analysis rely on this assumption to estimate the position of the querying device. If a querying device detects a high signal strength from a first WAP, it may be presumed that the querying device is close to the first WAP. If the same querying device detects a low signal strength from a second WAP at the exact same location, it may be presumed that the querying device is further from the second WAP. In such a case, the coordinates of the first WAP may be weighted higher than the coordinates of the second WAP.
Figs 3-4; see also Figs 1A-1D and 2-8)];
receive location data related to a respective location of each wireless access point of the plurality of wireless access points
[(Ziskind discloses
[0050] FIG. 4 illustrates a flowchart of the steps that may be associated with the seeding of a database in accordance with an embodiment. In step 400, the seeding device may first determine its current location. The device may use GPS, cell-tower and/or Wi-Fi information to determine its current location. The device may also query the user of the seeding device to provide a geocode or a street address (which may be automatically converted to a geocode) representative of the current location of the seeding device. After obtaining the current location of the device, in step 402 the seeding device may scan wireless channels for visible WAPs. In step 404, the signal strength readings and identifier information for visible WAPs may be received. The data for the visible WAPs may be paired with the current location of the device in step 406, and this paired data may then be stored (in paired or unpaired form) in the database in step 408. For instance, if the current location of a device is (X1, Y1, Z1), and the detected signal strength for WAP1 is 80%, then the database stores that signal strength 80% of WAP1 was detected at location (X1, Y1, Z1). A plurality of such records may subsequently be used to determine the location of the WAP using the weighted average analysis, the pattern recognition analysis, or some other method. The ordering of steps 400 and 402 is not critical. For instance, the seeding device may first scan for visible WAPs and obtain signal strength readings, and after obtain its current location.
Figs 3-4; see also Figs 6-7)];
determine a geometric cost of the neural network based on a geometric cost function, the respective distances, and the received location data
[(Ziskind discloses using triple (L(W), B(W), A(W)) as geometric cost to determine distances between network devices, see:
[0031] Formulas that may be used to calculate the location result from a listing of visible WAPs and their respective signal strengths are set forth below. Let t1, t2, t3, . . . , to be a total of n access points visible to the querying device. Let "W" represent a WAP, a baseline scanning device, or a querying device for which the location is being estimated. Let L(W) be the longitude of W, let B(W) be the latitude of W, let A(W) be the altitude of W. Let "X" represent an access point visible to a querying device, and let S(X) be the currently detected signal strength of access point X by the querying device. The longitude of the device W is:
L(W)=((L(t1)*S(t1))+ . . . +(L(tn)*S(tn))/(S(t1)+ . . . +S(tn))
[0032] The latitude of the device W is:
B(W)=((B(t1)*S(t1))+ . . . +(B(tn)*S(tn)))/(S(t1)+ . . . +S(tn))
[0033] The altitude of the device W is:
A(W)=((A(t1)*S(t1))+ . . . +(A(tn)*S(tn)))/(S(t1)+ . . . +S(tn))
[0034] The location of the device W can be represented by the triple (L(W), B(W), A(W)).
Figs 3-4; see also Figs 1A-1D and 2-8)];
train a plurality of values of the neural network based on a backpropagation and the determined geometric cost
[(Ziskind discloses using backpropagation and the determined geometric cost as training data for the neural network, see:
[0078] ……… It is to be understood that embodiments disclosed herein can use supervised learning methods, unsupervised learning methods, and semi-supervised learning methods. For example, a popular supervised learning method for neural networks is backpropagation.
[0079] In one embodiment, neuroevolution can be used to train neural networks. In neuroevolution, a population of neural networks is evolved using evolutionary techniques. For instance, a genetic algorithm can initially create a population of neural networks with random architectures and with random weight values for the synapses of the neural networks. Each neural network in the population is then tested with the training data, with the actual outputs produced by the neural network compared to the desired outputs to yield an error level. This error level can be used to assign a fitness or score for each neural network in the population. After each neural network has received a score, genetic operators such as crossover and mutation can be used to create a new population of neural networks, favoring the reproduction of neural networks that received higher scores during the training phase. This generational process can then be repeated for a fixed number of generations or until one or more neural networks with a desired performance level have been produced. Neuroevolution and genetic algorithms are methods well known in the art of pattern recognition and machine learning.
Figs 3-4; see also Figs 1A-1D and 2-8)].
Ziskind does not use the term “cost”.
However, Ryusuke discloses:
determine a geometric cost of the neural network based on a geometric cost function, the respective distances, and the received location data
[(Ryusuke discloses cost function for location determination, see:
[0100] Using a penalty cost function, C(p).gtoreq.0, which gives the cost for an error in reporting the location in a region of interest, the metric for an imperfect symbolic location determination system can be defined. For (V.sub.i,N.sub.i), the penalty cost will be the integration of the penalty cost function over the area where L reports the wrong symbolic locations:
[0103] For a perfect symbolic location determination system, the penalty cost is zero for both each i and the whole set. The higher the penalty cost is, the worse the symbolic location determination system can be. If the penalty cost function, C, is a constant function, the penalty cost is proportional to the area where L reports the wrong symbolic locations. Those penalty costs can serve as metrics for a symbolic location determination system in a given deployment. Using this penalty cost function, the user can specify conditions for the deployment such as "The total penalty cost should be less than a specified value."
Fig 12-15)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Ziskind’s method for intelligent location determination system with Ryusuke’s a method for location determination base on beacon signaling with the motivation being to to improve that accuracy to within 1 m in distance (Ryusuke, Para [0017]).

Regarding Claim 2, Ziskind discloses:
the geometric cost function to determine the geometric cost based on a two-dimensional coordinate of each wireless access point specified in the received location data, the respective distances, and a reliability value associated with each respective distance 
[(Ziskind discloses using triple (L(W), B(W), A(W)) as geometric cost to determine distances between network devices, and use response time weight for reliability value associated with each respective distance, see:
[0031] Formulas that may be used to calculate the location result from a listing of visible WAPs and their respective signal strengths are set forth below. Let t1, t2, t3, . . . , to be a total of n access points visible to the querying device. Let "W" represent a WAP, a baseline scanning device, or a querying device for which the location is being estimated. Let L(W) be the longitude of W, let B(W) be the latitude of W, let A(W) be the altitude of W. Let "X" represent an access point visible to a querying device, and let S(X) be the currently detected signal strength of access point X by the querying device. The longitude of the device W is:
L(W)=((L(t1)*S(t1))+ . . . +(L(tn)*S(tn))/(S(t1)+ . . . +S(tn))
[0032] The latitude of the device W is:
B(W)=((B(t1)*S(t1))+ . . . +(B(tn)*S(tn)))/(S(t1)+ . . . +S(tn))
[0033] The altitude of the device W is:
A(W)=((A(t1)*S(t1))+ . . . +(A(tn)*S(tn)))/(S(t1)+ . . . +S(tn))
[0034] The location of the device W can be represented by the triple (L(W), B(W), A(W)).
[0041] As a further embodiment, response times of the WAPs may be used in place of or in combination with signal strengths. For example, the querying device may send a single querying signal out to any WAPs within its range and then measure the amount of time required for each of the WAPs to respond to the querying signal. An assumption may then be made that the nearest WAP will response sooner than WAPs that are further away, and the first WAP to respond may be given a weighted value of 1.0 (or some other value), the second WAP to respond maybe given a weighted value of 0.75, etc. As with signals strengths, obstacles could cause delays in the response signals. In addition, different WAPs mayhave different response times due to latency associated with the electrical equipment within each WAP that may result in a WAP appearing to be closer or further away than is actually the case. When combining the response times with the signal strengths, the response times may be ranked, with a set of weight values based off the ranking of the response times. The weight for the location of each WAP may then be the product of the response time weight value and the signal strength. Additional factors may also be used in order to create compound weight values that result in the final weight value for a WAP.
Figs 3-4; see also Figs 1A-1D and 2-8)].

Regarding Claim 3, Ziskind discloses:
the geometric cost to correspond to a first time interval of a plurality of time intervals, a total geometric cost of the neural network to correspond to the geometric cost for the plurality of time intervals, the training data collected over the plurality of time intervals
[(see:
[0041] As a further embodiment, response times of the WAPs may be used in place of or in combination with signal strengths. For example, the querying device may send a single querying signal out to any WAPs within its range and then measure the amount of time required for each of the WAPs to respond to the querying signal. An assumption may then be made that the nearest WAP will response sooner than WAPs that are further away, and the first WAP to respond may be given a weighted value of 1.0 (or some other value), the second WAP to respond maybe given a weighted value of 0.75, etc. As with signals strengths, obstacles could cause delays in the response signals. In addition, different WAPs mayhave different response times due to latency associated with the electrical equipment within each WAP that may result in a WAP appearing to be closer or further away than is actually the case. When combining the response times with the signal strengths, the response times may be ranked, with a set of weight values based off the ranking of the response times. The weight for the location of each WAP may then be the product of the response time weight value and the signal strength. Additional factors may also be used in order to create compound weight values that result in the final weight value for a WAP.
Figs 3-4; see also Figs 1A-1D and 2-8)].

Regarding Claim 7, Ziskind discloses:
the plurality of values of the neural network to comprise: (i) weight values, (ii) activation values, and (iii) bias values
[(Ziskind discloses using weight values, seeding data and inflated values to determine locations, see:
[0002] Embodiments are directed to a method of determining the location of a device, having at least a wireless function, using a weighted average analysis and/or a pattern recognition analysis. From herein, the device whose location is determined using the weighted average analysis and/or the pattern recognition analysis will be referred to as the "querying device."
[0028] FIG. 1D illustrates an alternative system architecture of a system used to determine the locations of devices and to seed a database with location readings. As shown in FIG. 1D, end-user device 102 and seeding device 104 may communicate via an Internet connection to the locationing web service 128 of locationing system 108. The Wi-Fi locationing system 110 may be implemented by four elements: system communication controller 140, seeding controller 142, algorithm controller 144, and database interface 146. The system communication controller 140 may control execution of the Wi-Fi locationing system 110 by (1) invoking the seeding controller 142 when end-user device 102 or seeding device 104 provide location readings for an existing location or for a new location, and (2) invoking the algorithm controller when end-user device 102 makes a location request. The system communication controller 140 may also invoke the algorithm controller or system 144 to estimate the location of WAPs based on seeding data provided by seeding devices 104.
[0040] Many variations are possible and would be apparent to a person of ordinary skill in the art. As an example of yet another variation, the two visible WAPs with the strongest signal strengths may be given a weighted value of 1.0, or even an inflated value greater than 1.0, while the rest of the WAPs may be weighted linearly based on their ranking. The ranking of the signal strengths may be computed by sorting the signal strengths from high to low or from low to high. The ranking may then be based on the relative order of the signal strengths after sorting. In an embodiment, the user of the querying device may manually select the particular weighting method to use, i.e. signal strength vs. ranking vs. some other weighting method.
Figs 3-4; see also Figs 1A-1D and 2-8)];
the training data related to wireless signals to comprise one or more of: (i) received signal strength (RSS) of the wireless signals, (ii) channel state information (CSI) of the wireless signals, and (iii) round-trip time (RTT) of the wireless signals, the training data related to wireless signals to comprise vectors provided as input to the neural network
[(Ziskind discloses training data including signal strength, response time, etc. see:
[0031] Formulas that may be used to calculate the location result from a listing of visible WAPs and their respective signal strengths are set forth below. Let t1, t2, t3, . . . , to be a total of n access points visible to the querying device. Let "W" represent a WAP, a baseline scanning device, or a querying device for which the location is being estimated. Let L(W) be the longitude of W, let B(W) be the latitude of W, let A(W) be the altitude of W. Let "X" represent an access point visible to a querying device, and let S(X) be the currently detected signal strength of access point X by the querying device. The longitude of the device W is:
L(W)=((L(t1)*S(t1))+ . . . +(L(tn)*S(tn))/(S(t1)+ . . . +S(tn))
[0032] The latitude of the device W is:
B(W)=((B(t1)*S(t1))+ . . . +(B(tn)*S(tn)))/(S(t1)+ . . . +S(tn))
[0033] The altitude of the device W is:
A(W)=((A(t1)*S(t1))+ . . . +(A(tn)*S(tn)))/(S(t1)+ . . . +S(tn))
[0034] The location of the device W can be represented by the triple (L(W), B(W), A(W)).
[0041] As a further embodiment, response times of the WAPs may be used in place of or in combination with signal strengths. For example, the querying device may send a single querying signal out to any WAPs within its range and then measure the amount of time required for each of the WAPs to respond to the querying signal. An assumption may then be made that the nearest WAP will response sooner than WAPs that are further away, and the first WAP to respond may be given a weighted value of 1.0 (or some other value), the second WAP to respond maybe given a weighted value of 0.75, etc. As with signals strengths, obstacles could cause delays in the response signals. In addition, different WAPs mayhave different response times due to latency associated with the electrical equipment within each WAP that may result in a WAP appearing to be closer or further away than is actually the case. When combining the response times with the signal strengths, the response times may be ranked, with a set of weight values based off the ranking of the response times. The weight for the location of each WAP may then be the product of the response time weight value and the signal strength. Additional factors may also be used in order to create compound weight values that result in the final weight value for a WAP.
Figs 3-4; see also Figs 1A-1D and 2-8)].

Regarding Claim 8, Ziskind discloses:
determine a total cost of the neural network based on a total cost function, the total cost function to determine the total cost based on the geometric cost, a difference cost of the neural network, a velocity cost of the neural network, and a distance cost of the neural network
[(Ziskind discloses using triple (L(W), B(W), A(W)) as geometric cost to determine distances between network devices, and use response time weight for reliability value associated with each respective distance, see:
[0031] Formulas that may be used to calculate the location result from a listing of visible WAPs and their respective signal strengths are set forth below. Let t1, t2, t3, . . . , to be a total of n access points visible to the querying device. Let "W" represent a WAP, a baseline scanning device, or a querying device for which the location is being estimated. Let L(W) be the longitude of W, let B(W) be the latitude of W, let A(W) be the altitude of W. Let "X" represent an access point visible to a querying device, and let S(X) be the currently detected signal strength of access point X by the querying device. The longitude of the device W is:
L(W)=((L(t1)*S(t1))+ . . . +(L(tn)*S(tn))/(S(t1)+ . . . +S(tn))
[0032] The latitude of the device W is:
B(W)=((B(t1)*S(t1))+ . . . +(B(tn)*S(tn)))/(S(t1)+ . . . +S(tn))
[0033] The altitude of the device W is:
A(W)=((A(t1)*S(t1))+ . . . +(A(tn)*S(tn)))/(S(t1)+ . . . +S(tn))
[0034] The location of the device W can be represented by the triple (L(W), B(W), A(W)).
[0041] As a further embodiment, response times of the WAPs may be used in place of or in combination with signal strengths. For example, the querying device may send a single querying signal out to any WAPs within its range and then measure the amount of time required for each of the WAPs to respond to the querying signal. An assumption may then be made that the nearest WAP will response sooner than WAPs that are further away, and the first WAP to respond may be given a weighted value of 1.0 (or some other value), the second WAP to respond maybe given a weighted value of 0.75, etc. As with signals strengths, obstacles could cause delays in the response signals. In addition, different WAPs mayhave different response times due to latency associated with the electrical equipment within each WAP that may result in a WAP appearing to be closer or further away than is actually the case. When combining the response times with the signal strengths, the response times may be ranked, with a set of weight values based off the ranking of the response times. The weight for the location of each WAP may then be the product of the response time weight value and the signal strength. Additional factors may also be used in order to create compound weight values that result in the final weight value for a WAP.
Figs 3-4; see also Figs 1A-1D and 2-8)].
	Ziskind does not discloses about velocity.
	Howeever, Ryusuke discloses:
a velocity cost of the neural network
[(see:
[0037] In U.S. Pat. No. 6,052,598 "Method for predicting the location of a mobile station in a mobile communications network," by Rudrapatna, determines the approximate position of a mobile unit using signal strength measurements. Using a series of signal strength measurements the velocity (speed and direction) can be determined. This is used for predicting handoff times. The technique smoothes the signal strength using a rolling window. The changes in signal strength over time are estimated. Differing outdoor propagation models for each base station are used.
Figs 12-15)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Ziskind’s method for intelligent location determination system with Ryusuke’s a method for location determination base on beacon signaling with the motivation being to to improve that accuracy to within 1 m in distance (Ryusuke, Para [0017]).




Regarding Claims 11-13, the claims disclose similar features as of Claims 1-3, and are rejected based on the same rationales of Claims 1-3.
Regarding Claims 16-18, the claims disclose similar features as of Claims 1-3, and are rejected based on the same rationales of Claims 1-3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473